701 S.E.2d 239 (2010)
STATE of North Carolina
v.
David FELTON.
No. 186P10.
Supreme Court of North Carolina.
August 26, 2010.
David Felton, pro se.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of May 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, *240 the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."